Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10 and 13-14 
Claims 1-4, 7-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (2007/0090751; “Cok”), in view of Liu et al. (Double-Layer Graphene Optical Modulator, Nano Lett. 2012, 12, 3, 1482–1485 February 14, 2012; “Liu”), further in view of Yao et al. (Electrically Tunable Metasurface Perfect Absorbers for Ultrathin Mid-Infrared Optical Modulators, Nano Lett. 2014, 14, 6526−6532; “Yao”),   further in view of Buchnev et al. (Electrically Controlled Nanostructured Metasurface Loaded with Liquid Crystal: Toward Multifunctional Photonic Switch, Adv. Optical Mater. 2015, 3, 674–679; “Buchnev”), and further in view of Akselrod, Gleb (2018/0241131; “Akselrod”).
Regarding claim 1, Cok discloses in figure 7 and related text a dynamic optical modulator  comprising a plurality of pixels which comprise dynamic neutral density light filter 25K. Cok, par. [0032] (“Under conditions of brighter ambient light, the dynamic neutral density filter can be made darker and have a greater optical density to absorb more of the ambient light. Alternatively, under conditions of dimmer ambient light, the dynamic neutral density filter can be made lighter and have a lesser optical density to absorb less of the ambient light.”).
Further regarding claim 1, Cok does not explicitly disclose that the pixel’s filter comprises a dielectric layer sandwiched between two at least partially conductive layers.
However, Liu discloses in figure 1(a) an optical modulator comprising a dielectric layer (“Al2O3”) sandwiched between two partially conductive layers (“Graphene”).

Liu, Figure 1(a)

    PNG
    media_image1.png
    241
    437
    media_image1.png
    Greyscale




Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cok such that the pixel’s filter comprises a dielectric layer sandwiched between two at least partially conductive layers because “using two graphene layers for the active medium can further increase the optical absorption and modulation depth, giving advantages including smaller footprint and lower power consumptions.” Liu, p. 1482.
Further regarding claim 1, Cok in view of Liu does not explicitly disclose that the dynamic optical modulator is a dynamic metasurface optical modulator.
However, Yao discloses in figures 1-3 and related text electrically tunable metasurface perfect absorbers.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Cok in view of Liu such that the dynamic optical modulator is a dynamic metasurface optical modulator because the resulting configuration would facilitate having dielectric layer thicknesses that are much smaller than the wavelength of interest.  Yao, p. 6527.
Further regarding claim 1, Cok in view of Liu, and further in view of Yao does not explicitly disclose that the pixel’s filters comprise a plurality of unit-cells, wherein the optical characteristics of each of said unit-cells is controlled by the application of a voltage across each of the pixels wherein each unit-cell comprises non-linear materials.
However, Buchnev discloses in figure 2(a) an optical element comprising a non-linear metasurface which has  an “element unit cell of zig-zag pattern” of nanowires. Buchnev, fig. 2(b). 
The design of our metasurface was based on a double-periodic array of connected V-shaped plasmonic resonators forming a continuous “zig-zag”-wire pattern. [ 28] It was fabricated by milling, with a focused ion-beam, an 80 nm thick gold fi lm, which had been sputtered beforehand on a 100 nm thick silicon nitride (SiN) membrane, acting as the substrate. The milling also completely removed parts of the membrane, namely in the gaps between the zig-zag wires, thus yielding a gold metasurface fully suspended on SiN bridges (see Figure 2 a). The elementary unit cell of the metamaterial array was rectangular with the size of 390 × 580 nm 2 . The wires had the width of approximately 220 nm, which rendered the pattern of the fabricated nanostructure as self-complementary (see Figure 2 b). The zig-zag “packing” of the nanowires enabled to achieve a localized plasmonic resonance at the wavelength larger than the period of the pattern, which rendered the metasurface nondiffracting—a “medium of zero dimension” in the direction of light propagation. The overall size of the array was 16 × 14 μm 2 corresponding to approximately 10 3 unit cells. The odd and even nanowires were left connected to the opposite sections of the remaining gold fi lm, which had been split to act as macroscopic voltage terminals (as shown in Figure 2 a). This allowed us to apply an electric fi eld in the plane of the metasurface, exploiting its framework as nanoscopic control electrodes. We also fabricated a reference structure, where the gold metasurface was supported by a complete 100 nm thick SiN membrane and featured the same design and dimensions as the suspended metasurface. 
The response of the metamaterial structures was characterized in transmission at normal incidence in the 800–2000 nm range of wavelengths using linearly polarized light. 
Buchnev, p. 675.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cok in view of Liu and further in view of Yao such that the pixel’s filters comprise a plurality of unit-cells, wherein the optical characteristics of each of said unit-cells is controlled by the application of a voltage across each of the pixels wherein each unit-cell comprises non-linear materials because the resultant configuration would facilitate in-plane switching, Buchnev, figs. 2 and 3, of planar metasurfaces/materials that can transmit, reflect or absorb light. Buchnev, Abstract. 
Further regarding claim 1, while Buchnev discloses unitary cells of 380 nm by 580 nm, Cok in view of Liu, further in view of Yao, and further in view of Buchnev does not explicitly disclose that the dimensional size of each of said plurality of unit-cells is smaller than half of the operating wavelength of said dynamic metasurface optical modulator.
However, Akselrod discloses in Abstract and paragraph [0041] metasurfaces configured such that: “the inter-element spacing between adjacent dielectric resonator elements is generally less than one wavelength of a smallest wavelength within the operational bandwidth (e.g., three-quarters of a wavelength or one-half of a wavelength). In some embodiments, the inter-element spacing may be significantly less than one-half wavelength (e.g., one-fifth, one-tenth, or even less).” Akselrod, pars. [0041] and [0085] (“[T]he dielectric members 140 and 142 may be manufactured using silicon (Si), germanium (Ge), gallium arsenide (GaAs), amorphous silicon (a-Si), the like, and combinations thereof. The substrate 190 may be the same material or a different material. In some embodiments, the various dielectric members, including the first 140 and second 142 dielectric members may be manufactured using chemical etching, bonding, micro-lithographic processes, nano-lithographic processes, CMOS lithography, PECVD, reactive ion etching, electron beam etching, and/or the like.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify  Cok in view of Liu, further in view of Yao, and further in view of Buchnev such that the dimensional size of each of said plurality of unit-cells is smaller than half of the operating wavelength of said dynamic metasurface optical modulator because the resultant configuration would facilitate controlling absorption/reflection patterns.  Akselrod, p. [0063].
Regarding claims 2-4, 7-10, and 13-14, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cok in view of Liu, further in view of Yao, further in view of Buchnev, and further in view of Akselrod, as applied in the rejection of claim 1, to disclose:
2. The dynamic metasurface optical modulator  according to claim 1, wherein said partially conductive layers comprise doped semi-conductor material. Liu, fig. 1, and related text.
3. The dynamic metasurface optical modulator  according to claim 1 further comprising a capacitor structure in a plane perpendicular to said conductive layers.
4. The dynamic metasurface optical modulator  according to claim 3, wherein said capacitor structure comprises two layers of a partially conductive material. Liu, fig. 1, and related text.
7. The dynamic metasurface optical modulator  according to claim 4, wherein said capacitor structure comprises two layers of at least one of the following materials: indium tin oxide; aluminum doped Zinc oxide (AZO); Indium doped cadmium oxide (ICO); Polymers: Poly(3,4-ethylenedioxythiophene) (PEDOT); Poly(4,4-dioctyl cyclopentadithiophene) can be doped with iodine or 2,3-dichloro-5,6-dicyano-1,4-benzoquinone (DDQ); Carbon nanotubes (CNT); and Graphene. Liu, fig. 1, and related text.
8. The dynamic metasurface optical modulator  according to claim 5 wherein said non-transparent material comprises one of: silicon; germanium;   gallium arsenide; and silicon carbide. Liu, fig. 1, and related text and Akselrod, par. [0085] (“[T]he dielectric members 140 and 142 may be manufactured using silicon (Si), germanium (Ge), gallium arsenide (GaAs), amorphous silicon (a-Si), the like, and combinations thereof. The substrate 190 may be the same material or a different material. In some embodiments, the various dielectric members, including the first 140 and second 142 dielectric members may be manufactured using chemical etching, bonding, micro-lithographic processes, nano-lithographic processes, CMOS lithography, PECVD, reactive ion etching, electron beam etching, and/or the like.”).
9. The dynamic metasurface optical modulator  according to claim 1, wherein said unit-cell comprises an optically transmissive state and an optically non-transmissive state. Liu, fig. 1, and related text. Cok, fig. 7 and par. [0032]. 
10. The dynamic metasurface optical modulator  according to claim 1, wherein said application of a voltage across said pixel is varied to vary an electric field strength across said unit-cell. Cok, par. [0032]; Liu, fig. 1, and related text; Buchnev, figs. 2 and 3, and related text.
13. The dynamic metasurface optical modulator  of claim 1, wherein a dimensional size of each of said plurality of unit-cells is smaller than λ/3 at an operating wavelength λ of said dynamic metasurface optical modulator . Liu, fig. 1, and related text; Buchnev, figs. 2 and 3, and related text. Akselrod, par. [0041].
14. The dynamic metasurface optical modulator  of claim 1, wherein each of said plurality of unit-cells are smaller than λ/4 at an operating wavelength λ of said dynamic metasurface optical modulator . Liu, fig. 1, and related text; Buchnev, figs. 2 and 3, and related text. Akselrod, par. [0041].
because the resultant configurations would facilitate in-plane switching, Buchnev, figs. 2 and 3, of planar metasurfaces/materials that can transmit, reflect or absorb light. Buchnev, Abstract. 
Claims 5 and 6
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable Cok et al. (2007/0090751; “Cok”), in view of Liu et al. (Double-Layer Graphene Optical Modulator, Nano Lett. 2012, 12, 3, 1482–1485 February 14, 2012; “Liu”), further in view of Yao et al. (Electrically Tunable Metasurface Perfect Absorbers for Ultrathin Mid-Infrared Optical Modulators, Nano Lett. 2014, 14, 6526−6532; “Yao”),   further in view of Buchnev et al. (Electrically Controlled Nanostructured Metasurface Loaded with Liquid Crystal: Toward Multifunctional Photonic Switch, Adv. Optical Mater. 2015, 3, 674–679; “Buchnev”), and further in view of Akselrod, Gleb (2018/0241131; “Akselrod”), as applied in the rejection of claims 1-4, 7-10, and 13-14, and further in view of Argyropoulos, Christos (Enhanced transmission modulation based on dielectric metasurfaces loaded with graphene, Opt. Express 23, 23787-23797 (2015); “Argyropoulos”).
Regarding claims 5 and 6, Cok in view of Liu, further in view of Yao, further in view of Buchnev, and further in view of Akselrod does not explicitly disclose:
5. The dynamic metasurface optical modulator  according to claim 3, wherein said capacitor structure comprises two layers of non-transparent material.
6. The dynamic metasurface optical modulator  according to claim 3, wherein said capacitor structure comprises a layer of semi-conductor material between said two layers of transparent material.
However, Argyropoulos discloses in figure 1(b) and related text a graphene layer covering a dielectric structure that has two layers of non-transparent materials (silicon nanobars and silica).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Cok in view of Liu, further in view of Yao, further in view of Buchnev, and further in view of Akselrod to disclose:
5. The dynamic metasurface optical modulator  according to claim 3, wherein said capacitor structure comprises two layers of non-transparent material.
6. The dynamic metasurface optical modulator  according to claim 3, wherein said capacitor structure comprises a layer of semi-conductor material between said two layers of transparent material.
because the resulting configurations would facilitate modulating optical transmission. Argyropoulos, Abstract (“The proposed hybrid graphene/dielectric nanodevice has compact footprint, fast speed, and can be easily integrated to the current CMOS technology. These features would have promising applications to near-IR tunable filters, faster optical interconnects, efficient sensors, switches, and amplitude modulators.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883